Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 1 of 20

E ?
_“™“AOTUS ILE oy Appricatic ENTER D Warrant (Modified: WAWD 10-26-18)

 

NOV 06 2019 =UNITED STATES DISTRICT COURT

AT SEATTLE
CLERK U.S. DISTRICT COURT for the

WESTERN DISTRICT OF WASHINGTON 5 tet :
BY - DEPUTY. Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Cellular Telephone Numbers assigned to T-Mobile
Wireless and Onvoy LLC, as further described in
Attachments A-1 and A-2

Case No. MJI9- 54]

Nemwe’ Sener Set! “aan Spare “ane

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached hereto and incorporated by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
® evidence of a crime;
© contraband, fruits of crime, or other items illegally. possessed;
property designed for use, intended for use, or used in committing a crime;
7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. § 371 Conspiracy to Engage in Cyberstalking.
18 U.S.C. § 2 & 2261A(2)(A) _ Interstate Stalking.

The application is based on these facts:

v See Affidavit of FBI Special Agent Greg Leiman, attached hereto and incoporated herein by reference.

[V [Delayed notice of 60 days (give exact ending date if more than 30 days: Jan. 5, 202 1S requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [ by reliable electronic means; or: C] telephonically recorded.

Naor oN we NN
Applicant’s signature

Greg Leiman, Special Agent FBI

 

Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or

O The above-named agent provided a sworn statement attesting to the truth of the foregoipgyaffidavit by telephone.
Date: _Nov. 6, 2019 9.949474. -—__

J Judge's signature

City and state: Seattle, Washington Michelle L. Peterson, United States Magistrate Judge

 

Printed name and title

 

USAO: 2018R01525

 
Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 2 of 20

ATTACHMENT A-1

Target Cell Phone-
Records

This warrant applies to information associated with the cellular telephone assigned call
numbers 206-430-4163 and 206-549-9854 (hereinafter “Target Cell Phones”), that is
stored at the premises owned, maintained, controlled, and/or operated by T-Mobile
Wireless, a wireless telephone service provider headquartered at 3625 132nd Avenue

S.E., Bellevue, Washington 98006.

ATTACHMENT A-1 UNITED STATES ATTORNEY

USAO #2018R01525 . 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7976
 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 3 of 20

ATTACHMENT A-2

Target Cell Phone-
Records

This warrant applies to information associated with the cellular telephone assigned call
numbers 206-457-0982 (hereinafter “Target Cell Phone”), that is stored at the
premises owned, maintained, controlled, and/or operated by Onvoy LLC, a wireless
telephone service provider headquartered at 10300 6 Avenue North, Plymouth,
Minnesota 55441.

ATTACHMENT A-2 UNITED STATES ATTORNEY

USAO #2018R01525 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 4 of 20

ATTACHMENT B
Particular Things to be Seized

A. The following information about the customers or subscribers of the
Accounts of the Target Cell Phones as further described in Attachments
A-1 and A-2:

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

3. Local and long distance telephone connection records;

4. Records of session times and durations, and the temporarily assigned

network addresses (such as Internet Protocol (“IP’’) addresses) associated with those

Sessions;
5. Length of service (including start date) and types of service utilized;
6. Telephone or instrument numbers (including MAC addresses, Electronic

Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile
Equipment Identifier (“MEID”), Mobile Identification Numbers (“MIN”), Subscriber
Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
Number (“MSISDN”), International Mobile Subscriber Identifiers (“IMSI”), or
International Mobile Equipment Identities (“IMEI’’));

7. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

8. Means and source of payment for such service (including any credit card or
bank account numbers) and billing records.

B. All records and other information (not including the contents of
communications) relating to the Account, including:

9. Records of user activity for each connection made to or from the
Account(s), including log files; messaging logs; the date time, length, and method of

connections, data transfer volume; user names; and source and destination Internet

ATTACHMENT B- 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01525 . SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 5 of 20

Protocol Addresses; cookie IDs; browser type;

10. Information about each communication sent or received by the Account(s),
including the date and time of the communication, the method of communication, and the
source and destination of the communication (such as source and destination email
addresses, IP addresses, and telephone numbers), and;

11. All information about the location of each of the Target Cell Phones
described in Attachment A from October 20, 2018, through October 27, 2018, during all
times of day and night, and the status of the device and the account associated with the
device (i.e., whether the device is active or operational and whether the account is in
good standing, canceled, suspended, etc.). “Information about the location of the Target
Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell
towers” (i.e., antenna towers covering specific geographic areas) and “sectors” (i.e.,
faces of the towers) received a radio signal from the cellular telephone described in
Attachment A.

12. Specifically and including but not limited to:

a. All call detail records with cell sites to include those cell towers and
sectors utilized for voice, SMS, and data connections to include
VoLTE connections;

b. All SMS detail and content;

c. All internet activity/DATA connections (IxRTT, EVDO, and LTE);

d. IP sessions and destinations; | .

e. Subscriber, device, account notes, billing information, and additional
numbers assigned to the Account and/or devices;

f. All device identifying information (MEI/MEID/ESN/WIFI MAC
Address, Make and Model, Point of Purchase, Point of Sale);

g. All international roaming reports to include Country Code, Network Code,

and cell towers being used;

ATTACHMENT B.- 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220 ~
USAO #2018R01525 SEATTLE, WASHINGTON 98101

(206) 553-7970
Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 6 of 20

h. All RTT data for 1xRTT, EVDO and LTE;

i. All Per Call Measurement Data (voice, SMS, and data/IXRTT, EVDO
and LTE) (Sprint);

i All Network Extender reports

k. Any and all historical GPS location information often referred to as
NELOS (ATT) and/or any information to show the historical
estimated location of the Target Cell Phone; and,

1. Any and all True Call reports and data sessions (T-Mobile).

13. To the extent that the information described in the previous paragraph
(hereinafter, “Location Information”) is within the possession, custody, or control of
(wireless provider) (hereinafter “Provider”), Provider is required to disclose the Location
Information to the government. In addition, Provider must furnish the government all
information, facilities, and technical assistance necessary to accomplish the collection of
the Location Information unobtrusively and with a minimum of interference with |
Provider’s services. The government shall compensate Provider for reasonable expenses
incurred in furnishing such facilities or assistance.

14. This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds it reasonable necessity for the seizure of the

Location Information. See 18 U.S.C § 3103a(b)(2).

ATTACHMENT B -.3 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO #2018R01525 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oO Oo sa WN On Fe WY YO —

NO DO NY HN HN KH NH KN NO FR HR Re Be Re Re OS Se
Co aD BO NM FP WwW NY KH OO FH DH FSF WY YH KK OS

 

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page.7 of 20

AFFIDAVIT

STATE OF WASHINGTON )
. SS

Nw Nee”

COUNTY OF KING

I, Gregory Leiman, having been duly sworn, state as follows:
I. INTRODUCTION AND AGENT BACKGROUND
1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and
have been so employed since 2014. During my time as a Special Agent, I have
participated in investigations pertaining to hate crimes, arson, and other federal criminal
violations. I have also completed the New Agents Training Course at the FBI ‘Academy
in Quantico, Virginia. Based on my training and experience, I am familiar with the
utilization and analysis of telephone toll records, geo-location data, utility records,
financial records, and review of cellular telephone, computer, and digital device records
and materials. J also conduct training courses to cadets at the Washington State Criminal
Justice Training Center on federal civil rights, including hate crimes and color of law
violations.
Il. PURPOSE OF AFFIDAVIT
2. I make this affidavit in support of an application for search warrants under
18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), to require information
associated with the following telephone numbers that are stored at premises controlled by
an electronic communications service and remote computer service provider, namely: .
a. T-Mobile Wireless, a wireless telephone service provider headquartered at
3625 132nd Ave SE, Bellevue, Washington 98006, for information about the
historical location from October 20, 2018 through October 27, 2018, of the
cellular telephone assigned call number 206-430-4163 and 206-549-9854,
b. Onvoy LLC, a wireless telephone service provider headquartered at 10300 6"

Avenue North, Plymouth, Minnesota 55441, for information about the

AFFIDAVIT of SA Leiman- | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se ND HD OW SP WD PO eK

oO bho KH PB HN HY DN DN DN mw wm met
a] ~ NN bh Ww i) — oS WO oo ~ NN NN -& ww iw) — S

 

 

i

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 8 of 20

historical location from October 20, 2018 through October 27, 2018, of the

cellular telephone assigned call number 206-457-0982. .
Collectively, I will refer to these phone numbers in this affidavit as the “Target Cell
Phones.”

3. More specifically, I am requesting warrants for the Target Cell Phones to
receive historical data and other records in order to ascertain the user or users’
movements between October 20, 2018, through October 27, 2018, when using any one or
more of the Target Cell Phones. This will assist the investigation in locating and
securing evidence and instrumentalities related to criminal activity described and
referenced herein and a criminal investigation occurring in this judicial district, and
potentially identify other criminal suspects or coconspirators. Further, the users’ location
is relevant to his/her participation in some of the acts committed to facilitate the crimes
charged and under investigation.

4, Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Title 18, United States
Code, Sections: 249 (hate crimes), 2261A (stalking), and 371 (conspiracy), were
committed by persons in possession of the Target Cell Phones believed to have been
used by CHRISTIAN FREDY DJOKO (hereafter “DJOKO”) and others known and
unknown to the investigation. There is also probable cause to search the information
described in Attachments A-1 and A-2 for the items described in Attachment B to assist
in obtaining possession of evidence, instrumentalities, contraband or fruits of these
crimes.

5. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement personnel and computer scientists; review |
of documents and records related to this investigation; communications with others who
have personal knowledge of the events and circumstances described herein; and

information gained through my training and experience. Because this Affidavit is

AFFIDAVIT of SA Leiman- 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo IN DH OW FP WD YY

NY NY WN NH NH. WN NN KN wm eR
on KO NH SP WY NY KF COO FH Dn FW NY KF &

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 9 of 20

submitted for the limited purpose of establishing probable cause in support of the
application for a warrant, it does not set forth each and every fact that I or others have
learned during the course of this investigation.
I. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction,” as defined by 18 U.S.C. §§18 U.S.C. §§ 2703(a),
2703(b)(1)(A), 2703(c)(1)(A), and 2711. Specifically, the Court is “a district court of the
United States that — has jurisdiction over the offense[s] being investigated.” 18 U.S.C.
§ 2711(3)(A)(i).

IV. STATEMENT OF PROBABLE CAUSE
Procedural History

7. On August 1, 2019, the Grand Jury returned a two-count Indictment
charging MARIE CHRISTINE FANYO-PATCHOU, RODRIGUE FODJO KAMDEM,
and DJOKO with Conspiracy to Engage in Cyberstalking in violation of Title 18, United
States Code, Section 371 (Count 1), and Interstate Stalking in violation of Title 18,
United States Code, Sections 2 and 2261A(2)(A) and (2)(B) (Count 2). See United States
v. Fanyo-Patchou, et al., CR19-146JCC, Docket Number 1. As alleged in the Indictment,
between September and November 2, 2018, the Defendants used a variety of electronic
communications applications, including Facebook and WhatsApp, to harass and
intimidate John Doe. In addition to threatening communications made directly to John
Doe, the Defendants conspired to distribute and disseminate intimate materials about
John Doe’s sexual orientation to other members of the Cameroonian community and John
Doe’s family member.

8. The trial date is currently scheduled for February 3, 2020. Defendants
KAMDEM and DJOKO have been reléased on an appearance bond. Defendant FANYO-
PATCHOU is detained pending trial.

AFFIDAVIT of SA Leiman-30 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
CoC eo STN nN FP WD YN RK

NB bo Wb BD WH HN HN WH PN RM RR RRP Rr RP Oe
eo st KN OT Se HH NDR llUOlUlUlUlUCCOCUlUlUOULUO UN ONO ROUND

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 10 of 20

Relevant Facts from Background of Investigation

9. The defendants and John Doe, are all from Cameroon, a country located in
West Africa. According to the U.S. Department of State’s Cameroon 2018 Human
Rights Report, in Cameroon, consensual same-sex sexual activity is illegal and -
punishable by imprisonment for a term lasting between six months up to five years (U.S.
Dep't of State, Bureau of Democracy, H.R. and Lab., Cameroon 2018 Human Rights
Report 35 (2018), available at https://www.state.gov/wp-content/uploads/
2019/03/Cameroon-2018.pdf). The report further describes that members of the Lesbian,
Gay, Bisexual, Transgender, and Queer (“LGBTQ”) community in Cameroon are
routinely targeted for violence and threats of violence because of their real or perceived
sexual orientation or gender identity. Jd. Moreover, Amnesty International lists
Cameroon as one of seven nations where discrimination against LGBTQ individuals is
particularly dangerous (7 Discriminatory (or Deadly Countries) for LGBT People,
AMNESTY INT’L, https://www.amnestyusa.org/7 -discriminatory-or-deadly-countries-for-
lgbt-people/ (last visited July 21, 2019). Thus, the Defendants’ dissemination of
information pertaining to John Doe’s sexual orientation placed John Doe and his family
members in fear of serious bodily injury. John Doe has been interviewed on several
occasions by law enforcement. The following is a summary of information that John Doe
provided during those interviews that is relevant to establishing probable cause for the
requested warrants.

10. In approximately 2014, John Doe came to the United States on a student
visa to attend school. Sometime after he arrived in the Seattle area, John Doe became
involved in a relationship with another man and in approximately 2016, the two were
married.

11. In or around December 2017, FANYO-PATCHOU, a friend of John Doe
from Cameroon, came to visit John Doe and stayed in his apartment. The two were

friends in high school and John Doe had disclosed his sexual orientation to FANYO-

AFFIDAVIT of SA Leiman- 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oo SI DO OF BR WY NO =

BO bw bw HN KH KH HK KN HN Ke Ke Se KS Ke Be ee
oOo ~s HD UO BP WY HN —=§ CF 6 OH sD HD WF Ff WwW WB — SCS

 

 

~ Case 2:19-mj-00541-MLP Document.1 Filed 11/06/19 Page 11 of 20

PATCHOU at that time. Moreover, before FANYO-PATCHOU came to visit, John Doe
had told her that he married a man. |

12. While FANYO-PATCHOU stayed with John Doe, she routinely remarked
that being gay was not right and tried to convince him to be heterosexual. At one point
FANYO-PATCHOU asked him what he thought would happen if members of the
Cameroon community learned he was gay and had a husband.

13. In late September 2018, John Doe told FANYO-PATCHOU that she could
no longer live in his residence. FANYO-PATCHO thereafter went to stay with another
associate of hers, KAMDEM. Unbeknownst to J ohn Doe, FANYO-PATCHOU took
with her a cell phone that John Doe had given her to use. On the phone were intimate
photographs of John Doe and his husband. Further, while living with John Doe, she had
secretly taken photos of John Doe’s personal photograph collection that documented his
marriage. Some of these photographs were private and contained nudity.

14. | While staying with KAMDEN, FANYO-PATCHOU showed the
photographs of John Doe and his husband to KAMDEM and DJOKO. At KAMDEM’s
request, FANYO-PATCHOU sent the photographs of John Doe to KAMDEM who in
turn forwarded copies to DJOKO. Shortly thereafter, KAMDEM and DJOKO began.
releasing the photographs of John Doe and his husband online to members of the

Cameroon community via WhatsApp and Facebook.! After they did so, John Doe then

 

' Facebook is a free-access social media networking website, accessed at
http://www.facebook.com, and allows its users to establish accounts through which users
can share written news, photographs, videos, and other information with other Facebook
users, and sometimes with the general public. Similarly, WhatsApp is a social media
messaging application and is owned by Facebook. Both Facebook and WhatsApp allow
various privacy settings and allow members to create group chats to share information.
WhatsApp, however, is an encrypted application and its content can only be viewed on
the source device, i.e. cell phone or tablet. WhatsApp content and data is not retained by

Facebook or other third-party provider.
AFFIDAVIT of SA Leiman- 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206).553-7970
 

RD PD HN LH KN HP PKR HOR RR RR ee ee
ons HN UN BP WD YY KF COD Oo eH HN DO OH B® WD NY KK OC

Oo Fe DN DH NH FP WH

 

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 12 of 20

began receiving threatening and harassing text messages from unknown persons who
were using phone numbers with Cameroonian country codes.

15. Inthe course of law enforcement interviews with John Doe, he provided
screenshots of communications received over WhatsApp from known and unknown
individuals. For example, in or around late October 2018, KAMDEM used WhatsApp to
send John Doe a screenshot of a Facebook post made by FANYO-PATCHOU. The
Facebook post was in French and stated, “The faggot of Seattle needs to kill himself after
writing his will.” John Doe also reported that he has observed postings KAMDEM and
DJOKO have made to Facebook, to which they attached sexual photographs of John Doe
and announced that John Doe is gay and “prostituting” himself. Multiple relatives further
reported to John Doe that they have received similar materials from KAMDEM.

16. Onor about October 22, 2018, John Doe reported to Seattle Police
Department (SPD) that he had been assaulted in the early morning hours of October 21,
2018. John Doe advised that he was near his residence when approached by two
Cameroonian men, and that the men grabbed him from behind, pulled his ears, pushed
him down onto his knees, and called him a “faggot” and made other derogatory
comments about his sexual orientation. John Doe also reported that the men said, “she
tried to make you change but you didn’t want to.” John Doe interpreted this to mean that
he had rejected FANYO-PATCHO’s attempts to convert him to be heterosexual.

17. On or about November 2, 2018, John Doe reported that unknown persons
spray-painted his vehicle with the words “Dirty” and “Fag” and images in the shape of
penises.

18. | Based on SPD’s preliminary investigation, KAMDEM was arrested on
November 3, 2018, and DIOKO was arrested on November 10, 2018, for investigation of
the State crime of malicious harassment. KAMDEM and DJOKO’s phones were seized
upon their arrest, and SPD obtained search warrants to examine these devices, which

were authorized by a King County Superior Court Judge.

AFFIDAVIT of SA Leiman- 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo aI HNO A FSF WD NY.

NO pO bh KH LO KH KO BR Rw eet
oo DH WT FP W YP K& OD OO FE AND DA SP WH NY  &

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 13 of 20

19. The initial examination of DJOKO’s phone by SPD determined that no
location data was contained in the device between the dates of October 11, 2018, and
November 4, 2018. There was also no call or SMS text data prior to November 4, 2018.
Yet, application data existed on the phone that predated November 4, 2018, meaning that
the device had been used prior to November 4, 2018, to access certain digital
applications. Moreover, as discussed below, an examination of KAMDEM’s phone
revealed WhatsApp messages between KAMDEM and DJOKO. These same messages,
though, were not found on DIOKO’s phone. For these reasons, and based on my training
and experience, I believe that DJOKO likely deleted the location and communication data
on or around November 3, 2018, when KAMDEM was arrested. DJOKO was arrested
approximately one week later, on November 10, 2018.

20. Pursuant to the King County search warrants, law enforcement also
conducted a search of KAMDEM’s mobile phone and discovered communications over

WhatsApp from KAMDEM to DIOKO, FANYO-PATCHOU, and other known and

| unknown conspirators relating to the course of conduct against John Doe. Some of these

messages? include the following:

A. On or about September 28, 2018, DJOKO sent KAMDEM a copy of the
biographic page from John Doe’s passport.

B. On or about September 30, 2018, DJOKO and KAMDEM discussed a
plan to submit a letter to immigration regarding John Doe, and DJOKO
stated, “I’ll send the letter to the USCIS? as welll[.] I want him to be
returned to the old country for good[.]” Then, on or about October 1,
2018, KAMDEM stated, “I’Il reveal him[.] In the old country, the
faggots are burnt at the stakes[.] He is lucky to be here[.]”

 

* Messages retrieved from KAMDEM’s device were primarily in West African French.
Unofficial translations, by FBI personnel, of the writings in French are provided in this
Affidavit.

7 USCIS refers to United States Citizenship and Immigration Service.
AFFIDAVIT of SA Leiman- 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

CoC foe ST NO OH Be WY YN Re

NO NO bP PP HP HN PD PO Dw om me it
> ANI HD UW SP WwW NH KH CF OO fF DD DH FP WH YN KH CO

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 14 of 20

C. On or about October 4, 2018, KAMDEM asked FANYO-PATCHOU to

send him all the materials she had pertaining to John Doe. Then,
between on or about October 16, 2018, to October 18, 2018, FANYO-
PATCHOU responded by sending photographs and materials about
John Doe and his husband, including a photograph of John Doe kissing
his husband, a photograph of John Doe and his husband in a hotel room,
and a photograph of John Doe and his husband wearing matching

pajamas, as well as nine additional photos.

. On or about October 17, 2018, KAMDEM used WhatsApp to forward

several intimate images provided by FANYO-PATCHOU, along with
the biographic page of John Doe’s passport provided by DJOKO, to an

individual with the moniker “Chao.”

. On or about November 1, 2018, DJOKO sent KAMDEM a photograph
- of an array of printed copies of photographs of FANYO-PATCHOU

with John Doe, along with a printed copy of John Doe’s marriage ~
certificate. DJOKO and KAMDEN discussed when to publish this
material, and KAMDEM said, “I posted.”

. On or about November 1, 2018, KAMDEM sent DJOKO a message

stating, “I will send you you can publish,” along with a digital copy of a
photograph of John Doe and his husband in a hotel room. DJOKO
responded, “[I]t’s already done on face,” a likely reference to having

posted the photograph on Facebook.

Further investigation revealed that the Target Cell Phones, (206) 430-
4163, (206) 549-9854, (206) 457-0982 are associated and/or used by DJOKO. Pursuant
to the examination of KAMDEM’s seized cell phone under the State search warrant, two
numbers were listed for DJOKO: (206) 430-4163 and (206) 457-0982. The 0982
number was also the number for DJOKO that KAMDEM provided to SPD officers

during a post-arrest interview. The mobile number of (206) 549-9854 was the number
AFFIDAVIT of SA Leiman- 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oe NN OH SF WH NY

NO wo bN NbN WH KN NH KN NO Ree ee Se
oOo s HR OA BP WD NY KK CO CO DON HD NH BP W NO KY OC

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 15 of 20

assigned to the cell phone seized from DJOKO when he was arrested on November 10,
2018. Based on my training and experience, I know that individuals involved in criminal
activity often maintain multiple cellular phones and/or replace phones they believe will
implicate them in criminal acts.

22. Because KAMDEM and DJOKO are both frequent users of cell phone-
enabled text messaging, I believe that the geolocation data requested is relevant and
material to the ongoing criminal investigation and will likely reveal fruits, contraband,
instrumentalities, or evidence of violation of Title 18, United States Code, Sections of
249 (hate crimes), 370 (conspiracy) and 2261A (Stalking).

IV. Specialized Information from Target Cell Phones

23. In my training and experience, I have learned that T-Mobile and Onvoy
LLC are companies that provide cellular telephone access to the general public. I also
know that providers of cellular telephone service have technical capabilities that allow
them to collect and generate at least two kinds of information about the locations of the
cellular telephones to which they provide service: (1) E-911 Phase II data, also known as
GPS data or latitude-longitude data, and (2) cell-site data, also known as “tower/face
information” or cell tower/sector records. E-911 Phase II data provides relatively precise
location information about the cellular telephone itself, either via GPS tracking
technology built into the phone or by triangulating on the device’s signal using data from
several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e.,
antenna towers covering specific geographic areas) that received a radio signal from the
cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the
telephone connected. These towers are often a half-mile or more apart, even in urban
areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to
a wireless device does not necessarily serve every call made to or from that device.
Accordingly, cell-site data is typically less precise than E-911 Phase II data.

24. Based on my training and experience, I know that providers of cell service

such as T-Mobile can collect E-911 Phase II data about the location of the Target Cell

AFFIDAVIT of SA Leiman- 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Ae NI Dn OW F&F WD NH —

Oo wm KH Bw BLO KH NO DRDO RD ww eee ae
eS HN WO FP WO HH KF DT Oo CGC TD OW. BP WH NY KS COC

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 16 of 20

Phones, including by initiating a signal to determine the location of the Target Cell
Phones on the provider’s network or with such other reference points as may be
reasonably available.

25. Based on my training and experience, I know that providers such as T-
Mobile can collect cell-site data about the Target Cell Phones.

26. In my training and experience, I have learned that cellular phones and other
cellular devices communicate wirelessly across a network of cellular infrastructure,
including towers that route and connect individual communications. When sending or
receiving a communication, a cellular device broadcasts certain signals to the cellular
tower that is routing its communication. These signals include a cellular device’s unique
identifiers.

27. I believe the collection of E-911 Phase II data and cell-site data related to
the Target Cell Phones has relevant information related to the crimes against John Doe.
Specifically, it will show the location of the Target Cell Phones on the date that John
Doe was assaulted leading up to and shortly after the assault, including the defacement of
John Doe’s vehicle and harassing text messages sent and received during the time period
of October 20, 2018, to October 27, 2018 |

V. Information To Be Searched And Things To Be Seized

28. Pursuant to Title 18, United States Code, Section 2703(g), this application
and affidavit for search warrants seek authorization to permit T-Mobile Wireless, and
Onvoy LLC, and its agents and employees, to assist agents in the execution of this
warrant. Once issued, the search warrants will be presented to T-Mobile and Onvoy
LLC, with direction that they identify the accounts described in Attachments A-1 and A-2
to this affidavit, respectively, as well as other subscriber and log records associated with
the account, as set forth in Attachments B to this Affidavit.

29. The search warrants will direct T-Mobile and Onvoy LLC to create an

exact copy of the specified account and records, including an exact copy of the contents

AFFIDAVIT of SA Leiman- 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Oo INH nH FF YW NO

NO NO bP HO NH KN HO KN HN & Se Se Se SS SS Se == Se
CoN Dn HH SP WH NY K& OO FH DHD An FP WY NHN KK OC

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 17 of 20

of the hard disk drive or drives installed on the server associated with the Target Cell
Phones, or the original drives.

30. I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data, and identify from among that content those items that come
within the items identified in Attachment B, for seizure.

31. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
search text, and many common e-mail, database and spreadsheet applications do not store
data as searchable text. The data may be saved, instead, in proprietary non-text format.
And, as the volume of storage allotted by service providers increases, the time it takes to
properly analyze recovered data increases, as well. Consistent with the foregoing,
searching the recovered data for the information subject to seizure pursuant to this
warrant may require a range of data analysis techniques and may take weeks or even
months. All forensic analysis of the data will employ only those search protocols and
methodologies reasonably designed to identify and seize the items identified in
Attachment B to the warrant.

VI. REQUEST FOR DELAYING NOTICE

32. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to
delay notice until 60 days after the collection authorized by the warrant has been
completed. This delay is justified because there is reasonable cause to believe that
providing immediate notification of the warrant may have an adverse result, as defined in

18 U.S.C. § 2705. Based upon my knowledge, training, and experience, it is my belief

AFFIDAVIT of SA Leiman- 11 UNITED STATES ATTORNEY
. 700.STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo SN DN OA BP BD NO

BR Bb BD KO HO DR KO DO Dw we it
eo ~s HN WO FF WO NY KF DT OO CO TID A BP WH NBO K& CO

 

 

Case 2:19-mj-00541-MLP Document 1 Filed 11/06/19 Page 18 of 20

that providing immediate notice to subscriber or user(s) of the Target Cell Phones may
result in premature notification to DIOKO, the subscriber, or other as yet unknown users
of the existence of the authorization for telephone location tracking would alert them to
the ongoing investigation, and this disclosure would jeopardize the continuation and
efficacy of the investigation. For example, two of the Target Cell Phones, specifically
the phones assigned numbers (206) 430-4163 and 206-457-0982, are not in law
enforcement custody. Premature notice of the warrant may jeopardize collection of
additional evidence and/or destruction of evidence relating to those cell phones.
Furthermore, premature notification to DJOKO, the subscriber, or unknown users of the
existence of the authorization for telephone location tracking prior to completion of the
investigation would provide them with the opportunity to destroy evidence and flee the
jurisdiction. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which
is incorporated into the warrant, the proposed search warrant does not authorize the
seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent
that the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 25 10) or any stored wire or electronic information, there is
reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2). .
VI. REQUEST FOR SEALING

33. I further request this Court issue an order sealing, until further order of the
Court, all papers submitted in support of the requested search warrant, including the
application, this affidavit, the attachments, and the requested search warrant. I believe
sealing these documents is necessary because the information to be seized is relevant to
an ongoing investigation, and any disclosure of the information at this time may cause
DJOKO, or others associated with Target Cell Phones, to flee from prosecution, cause
destruction of or tampering with evidence, or otherwise seriously jeopardize this

investigation. Premature disclosure of the contents of the application, this affidavit, the

AFFIDAVIT of SA Leiman- 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Se aI DW A FP WY NO

mo Pw HN PO PL PH LO NO KN. RR BR RO ROR Re RS Ee
oo sD OH Fe WH HN KK ODO OBO Fe Ss HD ON FR WD NO KS SO

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 19 of 20

attachments, and the requested search warrant may adversely affect the integrity of ‘the
investigation.
Vill. CONCLUSION

34. Based on the foregoing, I request that the Court issue the proposed search
warrants, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c). I
further request that the Court authorize execution of the warrant at any time of day or
night, owing to the potential need to locate the information relating to the Target Cell
Phones as identified in Attachment B, outside of daytime hours. Pursuant to 18 U.S.C. §
2703(g), the presence of a law enforcement officer is not required for the service or
execution of this warrant. Accordingly, by this Affidavit and warrant I seek authority for
the government to search and seize all of the data, documents and records specified in
Attachment B (attached hereto and incorporated by reference herein) to the warrant.

35. I further request that the Court direct Provider to disclose to the government
any information described in Attachment B that is within the possession, custody, or
control of Provider. I also request that the Court direct Provider to furnish the
government all information, facilities, and technical assistance necessary to accomplish
the collection of the information described in Attachment B unobtrusively and with a

minimum of interference with Provider’s services, including by initiating a signal to

AFFIDAVIT of SA Leiman- 13 _UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98 101
(206) 553-7970
Oo Oo NIN OO FB WH NH KS

pO wo WN DH PH NHN HN HO KR RB RR RR RB BE RR
Co tT KN OW SP WH NY KH CO Oo Me NT DK OH HR WD NY — &

 

 

 

Case 2:19-mj-00541-MLP Document1 Filed 11/06/19 Page 20 of 20

determine the location of the Target Cell Phones on Providers’ network or with such
other reference points as may be reasonably available, and at such intervals and times

directed by the government.

- Dated this _6th_ day of November 201 the Aan

Greg Leiman
Special Agent
Federal Bureau of Investigations

SUBSCRIBED AND SWORN to before me this _6th day of November, 2019.

yo

MICHELLE L. PETERSON
United States Magistrate Judge

AFFIDAVIT of SA Leiman- 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101 -

(206) 553-7970
